—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered on or about January 30, 1996, insofar as it struck the action from the trial calendar, unanimously affirmed, and the appeal from that part of said order that denied plaintiffs’ cross motion for a protective order, unanimously dismissed, all without costs.
The striking of the action from the trial calendar on the ground that discovery was not complete was a proper exercise of discretion. That portion of the order appealed from that denied plaintiffs’ cross motion for a protective order was, in effect, an untimely motion for reargument of an earlier order directing that plaintiffs appear for deposition and mental examination, and therefore is not appealable (see, Bowen v Sherwood Sec. Corp., 189 AD2d 592). Concur—Sullivan, J. P., Rosenberger, Ellerin, Williams and Mazzarelli, JJ.